 In the Matter of BOTANY WORSTED MILLSandTEXTILE WORKERS UNIONOF AMERICACase No. R-2025SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 13,1940..mOn October 7, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.,'Pursuant to the Direction of Election,an election by secret ballot was conducted on November 8, 1940, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). - On November 12, 1940, the Regional Di-rector,' acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.'As'to'the balloting and its results, the Regional Director reportedas follows :'Total number eligible to vote_________________________________32Total number of ballots cast___________________________________32Total number of valid ballots__________________________________Total number of votes in favor of Textile Workers Union of Ameri-32ca, affiliated with the Congress of Industrial Organizations----- 18Total number of votes against aforementioned Union___________ 14Total number of blank ballots_______________________________ _0Total number of void ballots-0Total number of challenged ballots_____________________________0On November 20, 1940, Botany Worsted Mills, herein called the Com-pany, filed a motion for permission to reargue the Board's Decision andDirection of Election in the instant case and a motion requesting anorder setting aside, annulling, and vacating the Decision and Directionof Election and the election held pursuant thereto. It also asked that3 27 N. L.R. B 687.28 N. L R. B., No. 83.538 BOTANY WORSTED MILLS539this proceeding be consolidated with another matter pending beforethe Board, for permission to argue its motions orally before the Board,and for such further relief as might be proper in the premises.On,November 23, 1940, counsel for Textile Workers Union of America,herein called the Union,, filed an affidavit in opposition to the-aboverequests of the Company.On November 30,1940, counsel for the Com-pany filed an affidavit in opposition to the affidavit of counsel for theUnion.The Board has considered the motions of the Company, theaffidavit of the Union in opposition thereto, and the Company's replyaffidavit, and finds the motions of the Company to be without merit.They are hereby denied.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of,National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Textile Workers Union of America,affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all wool sorters or trappers ofBotany Worsted Mills, Passaic, New Jersey, including overlookers,but excluding wool sorters or trappers and overlookers who haveregular employment in other departments-of the Company's plant orregularjobs with other employers, as their representative for the pur-poses of collective bargaining, and that,pursuantto Section9 (a) of theAct, Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, is the exclusive representativeof all such em-ployees- for the purposes of collective bargaining iri respectto'wages,`rates-of-pay, hours of employment, and otherconditions ofemployment.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Supplemental Decision and Certificationof Representatives.